DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on June 8, 2021:
Claims 1, 3-5, 7 and 9-20 are pending;
The 112 and prior art rejections set forth in the previous Office Action are withdrawn in light of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on July 13, 2021.
The application has been amended as follows: 
	a. In claim 1, at line 17, amend “fourth” to --first current collector--;

b. In claim 1, at line 18, amend “fourth” to --first current collector--;
c.  In claim 10, at line 3, amend “fourth” to --first current collector--;
d.  In claim 13, at line 2, amend “fourth” to --first current collector--;
e.  In claim 13, at line 4, amend “fourth” to --first current collector--;
f.  In claim 13, at line 4, amend “a fifth” to --an additional--;
g.  In claim 13, at line 5, amend “fourth” to --first current collector--;
h.  In claim 13, at line 6, amend “fifth” to --additional --;
i.  In claim 19, at line 17, amend “fourth” to --first current collector--;
j.  In claim 19, at line 18, amend “fourth” to --first current collector--; 
k.  In claim 20, at line 20, amend “fourth” to --first current collector--;
l. In claim 20, at line 21, amend “fourth” to --first current collector--.
Allowable Subject Matter
Claims 1, 3-5, 7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.  With respect to claims 1, 3-5, 7 and 9-18, none of the cited prior art, alone or in combination are held to reasonably teach, suggest or render obvious the cell of claim 1 comprising first and second electrodes (current collectors, active material layers), separator , electrode tabs as defined therein with 
a first electrode tab disposed on a surface of the first current collector; a second electrode tab disposed on a surface of the starting section of the second current collector; wherein the first current collector comprises a fourth bending segment and a finishing section, the fourth bending segment is connected to the finishing section, the finishing section is terminated at a tail cutting position, the finishing section is not bent and is not coated with the first active material layer, and the first electrode tab is disposed on a surface of the finishing section of the first current collector; and the separator comprises a wound structure, the wound structure comprising (-) a separator starting section having a starting edge in an innermost layer of the wound structure, the separator starting section beginning at a location corresponding to an electrode tab of the first current collector or the second current collector, wherein a sum of a thickness of the first electrode tab and a thickness of the finishing section of the first current collector is hi, and a sum of a thickness of the second electrode tab and a thickness of the starting section of the second current 024607-02-5031-US2Response to Non-Final Office ActionApplication No: 16/254,353 collector is h2, an absolute value of a difference between hl and h2 is greater than or equal to 0 microns, and less than or equal to 30 microns.
As to Kaneko, the Examiner agrees that Kaneko does not teach of the first current collector comprises a fourth bending segment and a finishing section, the fourth bending segment is connected to the finishing section, the finishing section is terminated at a tail cutting position, the finishing section is not bent and is not coated with the first active material layer, and the first electrode tab is disposed on a surface of the finishing section of the first current collector.  Notably that the current collector finishing section of Kaneko is bent.
In addition, upon further consideration, Kaneko and the remaining cited prior art of record does not appear to reasonably teach, suggest or render obvious the additional limitations of claim 1, wherein a sum of a thickness of the first electrode tab and a thickness of the finishing section of the first current collector is h1, and a sum of a thickness of the second electrode tab and a thickness of the starting section of the second current 024607-02-5031-US2Response to Non-Final Office ActionApplication No: 16/254,353collector is h2, an absolute value of a difference between h1 and h2 is greater than or equal to 0 microns, and less than or equal to 30 microns.
b.  With respect to claim 19, none of the cited prior art, alone or in combination are held to reasonably teach, suggest or render obvious the cell of claim 19 comprising first and second electrodes (current collectors, active material layers), separator , electrode tabs as defined therein with a first electrode tab disposed on a surface of the first current collector; a second electrode tab disposed on a surface of the starting section of the second current collector; wherein the first current collector comprises a fourth bending segment and a finishing section, the fourth bending segment is connected to the finishing section, the finishing section is terminated at a tail cutting position, the finishing section is not bent and is not coated with the first active material layer, and the first electrode tab is disposed on a surface of the finishing section of the first current collector; and the separator comprises a wound structure, the wound structure comprising a separator starting section having a starting edge in an innermost layer of the wound structure, the separator starting section beginning at a location corresponding to an electrode tab of the first current collector or the second current collector, wherein a sum of a thickness of the first electrode tab and a thickness of the finishing section of the first current collector is h1. and a sum of a thickness of the second electrode tab and a thickness of the starting section of the second current collector is h2, an absolute value of a difference between h1 and h2 is greater than or equal to 0 microns and less than or equal to 30 microns.
As to Kaneko, the Examiner agrees that Kaneko does not teach of the first current collector comprises a fourth bending segment and a finishing section, the fourth bending segment is connected to the finishing section, the finishing section is terminated at a tail cutting position, the finishing section is not bent and is not coated with the first active material layer, and the first electrode tab is disposed on a surface of the finishing section of the first current collector.  Notably that the current collector finishing section of Kaneko is bent.
In addition, upon further consideration, Kaneko and the remaining cited prior art of record does not appear to reasonably teach, suggest or render obvious the additional limitations of claim 19, wherein a sum of a thickness of the first electrode tab and a thickness of the finishing section of the first current collector is hi, and a sum of a thickness of the second electrode tab and a thickness of the starting section of the second current 024607-02-5031-US2Response to Non-Final Office ActionApplication No: 16/254,353 collector is h2, an absolute value of a difference between h1 and h2 is greater than or equal to 0 microns, and less than or equal to 30 microns.
c.  With respect to claim 20, none of the cited prior art, alone or in combination are held to reasonably teach, suggest or render obvious the cell of claim 20 comprising first and second electrodes (current collectors, active material layers), separator, electrode tabs as defined therein with a first electrode tab disposed on a surface of the first current collector; a second electrode tab disposed on a surface of the starting section of the second current collector; wherein the first current collector comprises a fourth bending segment and a finishing section, the fourth bending segment is connected to the finishing section, the finishing section is terminated at a tail cutting position, the finishing section is not bent and is not coated with the first active material layer, and the first electrode tab is disposed on a surface of the finishing section of the first current collector; and the separator comprises a wound structure, the wound structure comprising a separator starting section having a starting edge in an innermost layer of the wound structure, the separator starting section beginning at a location corresponding to an electrode tab of the first current collector or the second current collector, wherein a sum of a thickness of the first electrode tab and a thickness of the finishing section of the first current collector is h1 and a sum of a thickness of the second electrode tab and a thickness of the starting section of the second current collector is h2, an absolute value of a difference between h1 and h2 is greater than or equal to 0 microns and less than or equal to 30 microns.
As to Kaneko, the Examiner agrees that Kaneko does not teach of the first current collector comprises a fourth bending segment and a finishing section, the fourth bending segment is connected to the finishing section, the finishing section is terminated at a tail cutting position, the finishing section is not bent and is not coated with the first active material layer, and the first electrode tab is disposed on a surface of the finishing section of the first current collector.  Notably that the current collector finishing section of Kaneko is bent.
In addition, upon further consideration, Kaneko and the remaining cited prior art of record does not appear to reasonably teach, suggest or render obvious the additional limitations of claim 20, wherein a sum of a thickness of the first electrode tab and a thickness of the finishing section of the first current collector is hi, and a sum of a thickness of the second electrode tab and a thickness of the starting section of the second current 024607-02-5031-US2Response to Non-Final Office ActionApplication No: 16/254,353 collector is h2, an absolute value of a difference between h1 and h2 is greater than or equal to 0 microns, and less than or equal to 30 microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725